Citation Nr: 0630421	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disability, to include as due to the veteran's service-
connected right knee disability.

2.  Entitlement to an increased rating for service-connected 
status-post arthroscopy, osteochondritis dissecans and 
degenerative joint disease, right knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from December 1980 to 
December 1983 and from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2005, the veteran testified via videoconference at a 
Board hearing.  

In a decision issued by the Board on December 23, 2005, the 
appeal was denied as to the issues of service connection for 
mid-back disability, service connection for arthritis of the 
right wrist, and an increased rating for service-connected 
right knee disability.  In early December 2005, prior to the 
Board's December 23, 2005, decision, additional evidence was 
received at the RO.  However, this evidence had not been 
associated with the claims file at the time of the December 
23, 2005, Board decision.  In February 2006, the veteran 
filed a motion for reconsideration of the Board's decision.  
In view of the fact that the additional evidence received in 
early December 2005 pertains to the service-connected right 
knee disability issue and to the service connection for mid-
back disability issue, the Board has vacated the December 23, 
2005, decision to the extent that it addressed those two 
issues.  The Board decision denying service connection for 
arthritis of the right wrist was not vacated.  In August 
2006, the Board denied reconsideration of the December 23, 
2005, denial of service connection for arthritis of the right 
wrist and determined that the request for reconsideration as 
to the mid-back and right knee issues was rendered moot by 
the Board's decision to vacate the December 23, 2005, 
decision as it pertained to those two issues.  

In the following decision, the Board addresses the mid-back 
and right knee issues in light of the newly received 
evidence. 




FINDINGS OF FACT

1.  The veteran does not currently have a mid-back 
disability.

2.  The veteran's service-connected disability, described for 
rating purposes as status-post arthroscopy, osteochondritis 
dissecans and degenerative joint disease, right knee, is 
productive of complaints of pain and some limitation of 
motion, but there is no additional functional loss so as to 
limit flexion to 15 degrees or less or to limit extension to 
20 degrees or more; there is no recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  A mid-back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for status-post arthroscopy, 
osteochondritis dissecans and degenerative arthritis, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5258 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The July 2002 RO letter, the February 
2004 statement of the case, and the June 2005 supplemental 
statement of the case collectively informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the July 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in July 2002 and the 
initial rating decision was issued in December 2002.  Thus, 
the VCAA notice was timely.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish the effective dates.  
Moreover, with regard to the service connection for mid-back 
disability issue, there has been no notice as to the rating 
to be applied should service connection be established.  
However, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision as to the 
two issues remaining on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that the preponderance of the evidence is against 
service connection for mid-back disability, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  Likewise, the Board's denial of 
a rating in excess of 20 percent for the service-connected 
right knee disability renders moot any question as to the 
effective date of a higher rating. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded several VA examinations, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted in the introduction, additional 
evidence was received from the veteran in early December 
2005, and that evidence has been associated with the claims 
file.  No additional pertinent evidence has been identified 
by the veteran as relevant to these issues.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.

Analysis

Service Connection for Mid-Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

The record shows that the veteran is currently service-
connected for lumbosacral strain and that there is evidence 
of record of lumbar spine disability.  However, the veteran 
is now claiming entitlement to service connection for a mid-
back disability.  The veteran appears to be contending that 
his service-connected right knee disability has caused or 
aggravated a mid-back disability.

The veteran's post-service medical records do not show any 
objective evidence of a current mid-back disability.  A 
September 2002 VA examination report shows that the veteran 
complained of low back pain, but did not show any complaints 
of mid-back pain or problems.  On physical examination, the 
veteran had full range of motion of the thoracolumbar spine.  
X-rays of the lumbosacral spine were within normal limits.  A 
VA examination report from April 2005 shows that the veteran 
complained of low back pain but did not show any complaints 
of mid-back pain.  On physical examination, the veteran had 
full range of motion of the thoracolumbar spine.  The 
diagnosis was chronic lumbosacral strain.

The medical evidence received in December 2005 is also 
lacking any diagnosis of a mid-back disability.  A report of 
a private examination in November 2005 includes a notation 
that the veteran complained that his knee pain was making him 
limp which threw his back out and was causing chronic back 
pain.  However, the examiner did not report any clinical or 
x-ray findings related to the mid-back and offered no 
diagnosis or etiology opinion.  The other medical records 
received in December 2005 do not include any complaints or 
medical findings related to the mid-back. 

In sum the medical evidence of record shows that the veteran 
suffers from a lumbar spine disability for which he is 
already service connected; however, there is no competent 
evidence that the veteran suffers from a separate mid-back 
disability.  In particular, the Board notes that the general 
rating formula for diseases and injuries of the spine, to 
include lower (lumbar), mid-back (thoracic), and upper spine 
(cervical), rates spinal disability primarily on the basis of 
limitation of range of motion of the spine.  See generally 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243.  
According to the September 2002 and April 2005 VA examination 
reports, the veteran has full range of motion of the entire 
thoracolumbar spine.  As such, there is no objective evidence 
of any current mid-back disability nor is there any medical 
diagnosis of mid-back disability.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a mid-back disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Rating for Right Knee

The veteran also claims that the severity of his service-
connected knee disability warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The medical evidence of record includes VA x-ray reports from 
June 2001.  These x-ray reports of the right knee showed 
findings consistent with subchondral osteonecrosis in the 
medial femoral condyle; moderate degenerative changes in the 
knee; and, large knee joint effusion.  A June 2001 MRI report 
of the right knee showed a large knee joint effusion; a 
subchondral area of osteonecrosis; intact anterior and 
posterior cruciate ligaments; a normal lateral cartilaginous 
meniscus; a medial collateral meniscus without evidence of a 
tear, although there was some displacement of the anterior 
horn of the medial cartilaginous meniscus; intact medial and 
lateral collateral ligaments with chronic edema from 
degenerative changes; and an intact patella which was 
unremarkable in appearance.

The record shows that the veteran underwent a VA examination 
in September 2002.  The veteran gave a history of 
degenerative joint disease of the right knee.  The veteran 
reported daily pain brought on by standing and walking too 
much.  On physical examination, the right knee had some 
tenderness on patellofemoral compression.  The ligaments were 
stable on varus and valgus stress and there was negative 
Drawer's sign and negative Lachmann's sign.  He had normal 
strength and his range of motion was 0 degrees extension and 
120 degrees flexion with verbal complaint of pain.  After 
repeated flexion and extension, range of motion was further 
limited to 115 degrees of flexion with increase in pain, no 
impairment to endurance and no weakened movement.  The 
diagnosis was osteochondritis dissecans, status-post 
arthroscopic surgery times two with subchondral osteotomy, 
degenerative joint disease and limited motion.

An April 2005 VA examination report shows that the veteran 
complained of frequent swelling of the right knee and that it 
gave out once a week.  He also complained of popping and pain 
and said that he could climb a flight of stairs but had to 
wear a knee brace on a daily basis.  On physical examination, 
the veteran was wearing a right knee brace.  He exhibited a 
slight limp that favored his right lower extremity.  He was 
able to do deep knee bends to 90 degrees without difficulty 
and he could do so repetitively.  His right knee had no 
evidence of effusions.  There was mild crepitus to passive 
flexion and extension.  There was no patellar compression 
tenderness.  The knee had full range of motion and the medial 
and lateral collateral ligaments were stable.  Lachmann's and 
McMurray's testing results were negative.  The diagnosis was 
osteochondritis desiccans with degenerative joint disease of 
the right knee status-post arthroscopic surgeries.

Additional evidence received in early December 2005 includes 
a November 2005 private examination report by Steven R. 
Myers,. M.D., reports of consultations by Robert C. Schutt, 
M.D. on various occasions in 1994 and 1995, a November 1994 
MRI report, and a November 1994 physical therapy evaluation 
by Sam Walenta. P.T.  These reports document tenderness and 
swelling of the right knee.  The November 2005 report from 
Dr. Myers was to the effect that extension was lacking by 5 
degrees and that he only had about 80 degrees of flexion, 
beyond which was painful.  Good stability to varus and valgus 
stress was reported by Dr. Myers.  X-rays revealed advanced 
degenerative changes.  The November 1994 physical therapy 
report showed active range of motion of the right knee from 7 
degrees to 120 degrees with negative ligamentous stress 
tests.  

The veteran's service-connected right knee disability is 
currently rated 20 percent disabling.  Turning to the 
Diagnostic Codes applicable to knee disabilities, the Board 
notes that a 30 percent disability rating is warranted under 
Diagnostic Code 5256 when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  Under Diagnostic Code 5257, a 30 
percent rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  There is no 
rating in excess of 20 percent available under Diagnostic 
Codes 5258 and 5259.  A 30 percent rating is warranted under 
Diagnostic Code 5260 when flexion of the leg is limited to 15 
degrees or less and a 30 percent disability rating is 
warranted under Diagnostic Code 5261 when extension of the 
leg is limited to at least 20 degrees.  A 30 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with marked 
knee or ankle disability.  There is no rating in excess of 20 
percent available under Diagnostic Code 5263.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

The Board further notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.

Additionally, in a precedent opinion by VA General Counsel, 
it was held that separate ratings may be assigned in cases 
where a service-connected knee disability includes both a 
compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004). 

The Board has reviewed the totality of the evidence, to 
include evidence received in early December 2005.  However, 
the Board is compelled to conclude that the preponderance of 
the evidence is against entitlement to a rating in excess of 
20 percent.  

Initially, the Board notes that Diagnostic Codes 5258, 5259 
and 5263 do not provide for disability ratings in excess of 
20 percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 20 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because none of the medical evidence of record 
shows any ankylosis of the right knee.  

The Board further finds that the medical evidence of record 
does not support a rating under Diagnostic Code 5257 for the 
veteran's right knee disability as there is no evidence of 
recurrent subluxation or lateral instability.  The Board 
specifically notes that the June 2001 MRI images showed 
stable medial and lateral ligaments and the September 2002 
and April 2005 VA examination reports noted no instability on 
varus and valgus testing.  Thus, the Board finds that rating 
the veteran's disability under Diagnostic Code 5257 would not 
be appropriate.  As such, separate ratings under Diagnostic 
Codes 5257 and 5003/5010 for arthritis are also not warranted 
in this case.

Although there is some limitation of extension and flexion 
demonstrated on objective examination, it does not appear 
that the criteria for compensable ratings under Codes 5260 
and 5261 are met; therefore, the Board does not believe that 
separate compensable ratings are warranted under VAOPGCPREC 
09-04; 69 Fed. Reg. 59990 (2004).

The record clearly shows that the veteran continues to suffer 
significant right knee disability.  However, the Board must 
apply regulatory criteria in evaluating the disability, and 
the preponderance of the evidence is against a finding that 
the criteria for assignment of a rating in excess of 20 
percent have been met.  Should the right knee disability 
increase in severity in the future, the veteran may always 
advance a claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a mid-back disability, 
to include as due to the veteran's service-connected right 
knee disability, is not warranted.  Entitlement to an 
increased rating for service-connected status-post 
arthroscopy, osteochondritis dissecans and degenerative joint 
disease, right knee, currently rated as 20 percent disabling, 
is not warranted.  The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


